Citation Nr: 9935744	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-04 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
chronic obstructive pulmonary disease (COPD), for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1941 to April 
1961.  He died on June [redacted] 1995, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


REMAND

In February 1998, the RO received records of the veteran's 
treatment for respiratory problems at the Naval Hospital in 
Camp Lejeune, North Carolina, dated from December 1993 to 
April 1995.  The appellant submitted these records in 
conjunction with her Substantive Appeal.  These records 
contain medical information pertinent to the appellant's 
claim and are not duplicative of records previously included 
with the claims file.  Although these records were received 
subsequent to the issuance of the February 1998 Statement of 
the Case, the RO never issued a Supplemental Statement of the 
Case addressing these particular records.  See 38 C.F.R. 
§ 19.31 (1999).  The failure of the RO to issue a 
Supplemental Statement of the Case constitutes a procedural 
error requiring a remand to the RO.  See 38 C.F.R. § 19.9 
(1999).

Accordingly, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

The RO should issue a Supplemental 
Statement of the Case, addressing all 
evidence received subsequent to the 
February 1998 Statement of the Case, to 
the appellant and her representative.  
The appellant should be allowed a 
reasonable period of time in which to 
respond before her case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
adjudication in accordance with the VA's due process 
requirements, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the appellant until she is 
so informed by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


